United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2174
                                   ___________

Pat Pannell,                             *
                                         *
             Appellee,                   *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the
Barry Miller, Individually and in        * Eastern District of Arkansas.
Official Capacity as Blytheville Police  *
Officer,                                 *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: November 7, 1997
                              Filed: November 19, 1997
                                  ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

       In this interlocutory appeal, Blytheville, Arkansas Police Officer Barry Miller
appeals the district court’s1 denial of summary judgment based on qualified immunity
in Pat Pannell’s 42 U.S.C. § 1983 action. We affirm.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
      For purposes of summary judgment, Miller concedes the following facts are true.
On February 16, 1996, Miller responded to a call regarding Pannell’s dogs. In arresting
Pannell for disorderly conduct and harassment, Miller shoved Pannell inside the police
car with her hands cuffed behind her back, and took her to the police station. When
the two arrived at the station and Miller removed the handcuffs, Pannell struck Miller
on his chest with her right hand. Miller then hit Pannell in the face, causing redness
and swelling, for which Pannell was treated by a doctor.

       In an appeal from the denial of a motion for summary judgment based on
qualified immunity, this court has jurisdiction to review, de novo, the abstract issues
of law relating to the existence of qualified immunity. See Sisneros v. Nix, 95 F.3d
749, 753 (8th Cir. 1996) (standard of review); Eagle v. Morgan, 88 F.3d 620, 624 (8th
Cir. 1996). Examining the conduct that the district court deemed adequately supported
for purposes of summary judgment, see Allison v. Department of Corrections, 94 F.3d
494, 496 (8th Cir. 1996), this court must determine whether a reasonable official in
defendant’s position would have known that his conduct violated that right, see
Heidemann v. Rother, 84 F.3d 1021, 1027-28 (8th Cir. 1996); Sellers v. Baer, 28 F.3d
895, 899 (8th Cir. 1994), cert. denied, 513 U.S. 1084 (1995).

      We conclude the district court correctly rejected Miller’s defense of qualified
immunity because under Pannell’s version of the facts, she was arrested for a minor
offense, posed no immediate safety threat to Miller, and was already detained at the
police station. Thus, it was objectively unreasonable for Miller to hit her in the face
with enough force to cause injury. See Graham v. Connor, 490 U.S. 386, 396 (1989)
(excessive-force claims involving arrestees analyzed under Fourth Amendment
“objective reasonableness” standard, judged by reasonable officer on scene; analysis
involves consideration of facts and circumstances, including crime at issue, whether
suspect posed immediate safety threat to officers or others, and whether he was actively
resisting arrest or attempting to evade arrest by flight); cf. Mayard v. Hopwood, 105
F.3d 1226, 1227-28 (8th Cir. 1997) (reversing grant of summary judgment to officer

                                          -2-
on qualified immunity grounds on claim of excessive force where plaintiff alleged she
had been slapped in face and punched in chest while being transported to police
headquarters in handcuffs; lack of serious injury not dispositive).

      Accordingly, we affirm.2

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      We do not address Miller&s appeal of the district court&s denial of summary
judgment on Pannell&s state law claim as it is not properly before us. See Smith v.
Arkansas Dep&t of Correction, 103 F.3d 637, 649-50 (8th Cir. 1996).

                                        -3-